Morris, J.
(dissenting) — I dissent. The amount of the verdict, considering the character and extent of the injury, especially in view of the testimony that the condition of respondent’s ankle is largely due to his refusal to submit to proper treatment, is, to my mind,- conclusive that the jury in determining their verdict, were influenced by some improper motive, and that the “excessive damages” found by the majority opinion shows the influence of passion or prejudice. For this reason the judgment should be reversed and a new trial ordered.